Citation Nr: 1325175	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for residuals of a left ankle injury.

3.  Entitlement to service connection for residuals of a right knee injury.

4.  Entitlement to service connection for residuals of a left knee injury.

5.  Entitlement to service connection for generalized arthritis.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972 and from February 1984 to April 1984.  The record indicates that the Veteran also served in the U.S. Army Reserves from February 1982 to October 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in March 2010 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the May 2011 supplemental statement of the case (SSOC) and returned these mattes to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary prior to adjudicating the claims on appeal.

The AMC requested the Veteran's pay records from the Defense Finance Accounting Service (DFAS) in May 2010 and September 2010 to assist in determining the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Army Reserves from February 1982 to October 2005.  A June 2011 supplemental statement of the case readjudicated the claims on appeal and indicated that no response had been received with respect to the requests for the Veteran's military pay records from DFAS. Thereafter, the AMC forwarded copies of the Veteran's pay records from DFAS to the Board in July 2011.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §§ 19.31(b)(1), 19.37 (2012).  Furthermore, the Veteran's representative specifically requested the Board to remand the claims to the AMC to allow the entire record to be reviewed and readjudicated.  In light of the foregoing, this appeal must be returned to the RO/AMC for consideration of the additional evidence associated with the claims file and an issuance of a supplemental statement of the case if any of the benefits sought on appeal remain denied.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims, taking into consideration the evidence associated with the claims file (to include the military pay records) following the issuance of the May 2011 supplemental statement of the case.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


